Title: To George Washington from Pierre-Charles Georgest, 14 January 1792
From: Georgest, Pierre-Charles
To: Washington, George



General,
Ango[u]lême, Department de La Charente [France]the 14th Jany 1792.

Not being willing to act against my Country—in the impossibility of rende[r]ing my services exactly under a new administration, which is yet far from having the Knowledge necessary to guard it from committing errors prejudicial to public affairs—and finally, foreseeing the misfortunes without number, which are on the point of afflicting this Kingdom, to which the nature

of my services cannot be made useful under these sad circumstances, I took the resolution of writing to M. de la fayette about the 20th of August last year, to beg him to give me a letter of recommendation for your Excellency, my General; I had not the honor of being Known to him; but that he might labour under no mistake, and to make known to him who it was that sollicited his good offices with the Liberator of America, I addressed to him only two authentic certificates which had been given to me by men of the first rank in the sciences, and who are my principals. I received news from him on the 6th of this month with a letter addressed to Your Excellency. All my wishes at this moment are accomplished, and I am now only at my departure; however, before I embark it seems to me proper that I should have the honor of communicating to you some observations.
Since November 1767 I have been in the Corps of Engineers of Bridges & Roads: I received different prizes at our school during the time of my education, I learned to draw correctly plans—charts & Architecture civil & military.
From the 1st of Jany 1777 being nominated to the place of Engineer in ordinary, I have been successively employed in the mountanious & level country and particularly in the Ports, such as Cherbourg & Havre de Grace. In works relative to Roads, Causeys & moles, and in works about the sea, I have made efforts to distinguish myself; I have had the good fortune to succeed, as I have ostensible proofs of the satisfaction which was expressed at my services. In the Interval of my occupations, I have composed & addressed many memorials upon different objects of public utility to several learned societies, even to that at Boston, by the hands of Capt. Lee. Some of these memorials have met with success, at Lyons, at Flessingue in Zeeland & at Rochelle, and have brought me, besides a medal of Gold of 300 livres, the honor of being admitted into the two first of these societies.
Such is the man for whom M. de la fayette has had the goodness to interest himself, and who himself presumes to address Genl Washington. Why should he not presume!—the Fabius, the Legislator of America cannot have any other wish than the happiness of his fellow men; I have, therefore, full & entire confidence in my proceedings, and altho 42 years of age I beleive I could yet consecrate 19 or 20 years of my life to the service of a free State, where peace, order, justice and humanity have such respectable establishments.

I foresee it will be easy for me to carry with me some experienced, able and well instructed men both in topography and the construction of all those things relative to my profession, as well as agriculture and commerce.
I foresee also that many pesants, young, robust, orderly and well versed in cultivation, would follow me. From this would result an expense which I could not support alone without sacrificing my small fortune, which consists at this time of about 12,000 livres.
I therefore pray you, my General, to be so good as to let me Know if there would be a possibility of my obtaining an indemnity proportionate to the expense of transportation, or if this transportation could be made at the expence of the United States—on another point. Altho furnished with a port folio precious for its printed ⟨&⟩ manuscript memorials—altho furnished with a reasonable quantity of books on Physics, mathematicks, architecture and hydraulics, yet I am desireous of procuring such others as may be necessary for me in any new service that I may be employed.
I am desireous also of carrying over with me many trees, shrubs & Vines of an excellent quality, & all Kinds of choice grains; A particular instruction to me therefore on this head would be very useful; I dare not ask it of you, my general, the important and numerous occupations which employ your time, will not permit you to grant me this favor; But it will be possible for you to direct some one to give me this information.
Always active in my corps, and in expectation of being nominated Engineer in Chief with an allowance of 4000ll, according to the decrees, I should perhaps be blamed to expatriate myself without having a certainty of being employed in a manner more advantageous, and which would conveniently assure me not only my own subsistance & that of my family consisting of one woman of 31 years of age and a child of 7, but likewise that of those men who might chuse to associate themselves with my fortune. As for myself similar considerations are not necessary to draw me—I alone, the bearer of a letter from M. de la fayette, destined for you, General, (and which I will only risque with my self) certain of my zeal and desire of being useful, and furnished with numerous & authentic certificates attesting my conduct & my services, I have reason to beleive that you will not refuse me your protection. But the men who abandon their homes merely upon my

assurance to provide for their wants, will be in continual inquietude until they see my promises realized. It is therefore for them more particularly that I venture to solicit protection & assistance—These are not decaying men, or improper for the purpose; they are good & brave citizens, directed by motives no less strong than mine, and who fear shortly being forced to imbrace their hands in the blood of their compatriots: For such is this day the state of affairs in France, General, that before two months pass they will determine to massacre brothers who differ in opinion & with whom they have lived in terms of intimacy. We are not disposed to participate in such atrocious deeds.
I will here finish the observations already too long, and for which I pray your indulgence, the distance between us & the difficulty of a nearer correspondence has appeared to me to make them necessary. I beleive them sufficient to determine your Excellency to give me an answer addressed as below. Whatever it may be, General, altho it even deprives me of a satisfaction so precious, I shall be no less penetrated to the end of my life, with respect & admiration of your virtues.

Pierre Charles Georgest—Engineer of Bridges & Roads, at the House of M. Rivaud, Merchant, opposite the Chateau Angoulême


P.S. This letter will be addressed by Duplicate to your Excellency; In the other will be found the original of the letter which M. de la fayette has had the goodness to write, and of which I subjoin a Copy.
M. De Rochambeau who had the honor to serve with you, and defend the cause of liberty in America, has just been named Marshal of France, & likewise General Luckner. I thought, my general, it would give you pleasure to hear this news. M. de lafayette commands one of the three armies of about 60,000 men each, destined for the defence of the frontiers, which the emigrants, having at their head the two brothers of our King, are upon the point of attacking. The Empress of Russia—the King of Sweden—the King of Spain and the Germanic confederation are at this moment our common Enemies.

